Mere presence in an automobile being recklessly driven does not impute guilt of crime, and an information charging all of the occupants of a car inflicting injury with manslaughter in order to have it act as a drag net to convict some of the occupants on, should not be countenanced. See I Bishop's Criminal Law, page 633. A joint manslaughter caused by the operation of an automobile might theoretically be possible but it would be so unusual as to require a pleading of the special facts constituting it. However, the error in the case was cured when a severance and separate trial were had, so I concur in affirmance.
ELLIS, C.J., concurs.